PER CURIAM.
The Federal Trade Commission, petitioner herein, having filed with this Court on, to wit, February 21, 1938, its application for the enforcement of an order to cease and desist issued by it against the respondent, under date of October 19, 1936, under the provisions of Section 5 of an Act of Congress approved September 26, 1914, entitled “An Act to Create a Federal Trade Commission, to define its powers and duties, and for other purposes” (38 Stat. 719, 15 U.S.C.A. § 45); and said petitioner, having also certified and filed herein, as required by law, a transcript of the entire record in the proceeding lately pending before it, in which said order to cease and desist was entered, including all the testimony taken and the report of said petitioner; and respondent having subsequently filed its answer to said application for enforcement, in which answer respondent stated it was not willing to contest said application for enforcement or the proceedings based thereon, and in which answer said respondent consented that this Court might, upon said application and respondent’s answer thereto, and upon the pleadings, testimony, and proceedings set forth in the transcript aforesaid, make and enter its decree affirming said order to cease and desist and commanding respondent, its officers, agents, representatives, and employees, to comply therewith.
Now, therefore, it is hereby ordered, adjudged and decreed, that said order to cease and desist, issued by the Federal Trade Commission, petitioner herein, under date of October 19, 1936, be and the same hereby is affirmed.
And it is hereby further ordered, ad-, judged and decreed, that the respondent, American Candy Company, its officers, agents, representatives, and employees, in the offering for sale, and sale and distribution in interstate commerce of candy and candy products, cease and desist from:
(1) Selling and distributing to retail dealers, and to jobbers and wholesale dealers for resale to retail dealers, candy so packed and assembled that sales of such candy to the general public are to be made, or are designed to be made, by means of a lottery, gaming device, or gift enterprise;
(2) Supplying to, or placing in the hands of retail and wholesale dealers and jobbers, packages or assortments of candy which áre used, or are designed to be used, without alteration or rearrangement of the contents of such packages or assortments, to conduct a lottery, gaming device, or gift enterprise in the sale or distribution of the candy contained in said assortments to the public;
(3) Packing or assembling in the same package or assortment of candy for sale to the public at retail, pieces of candy of uniform size, shape, and quality, of different colors or having centers of a different color, together with larger pieces of candy, which said larger pieces of candy are to be given as prizes to the purchaser procuring a piece of candy of a particular color or with a center of a particular color;
(4) Supplying to, or placing in the hands of retail and wholesale dealers and jobbers, assortments of candy together *1002with a device commonly called a “push card” for use, or which is designed to be used, in the distribution of said candy to the public at retail;
(5) Furnishing to retail and wholesale dealers and jobbers a display card, or a device commonly called a “push card,” either with assortments of candy or separately, bearing a legend or legends or statements informing the public that the candy is being sold by lot or chance or in accordance with a sales plan which constitutes a lottery, gaming device, or gift enterprise.
And it is hereby further ordered, adjudged and decreed, that the respondent, American Candy Company, within sixty (60) days aftet; the service upon it by the Clerk of this Court of a copy of this decree, shall file with the Federal Trade Commission a report in writing setting forth in detail the manner and form in which it has complied with this decree.